                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ERIC LEE ERICKSON,

                  Plaintiff,

v.                                              CASE NO. 4:19cv124-RH-CAS

PADEN SHAKUR VODERREKUS,

                  Defendants.

_______________________________/


      ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS


         The plaintiff’s motion for leave to proceed in forma pauperis is before the

court on the magistrate judge’s report and recommendation, ECF No. 5. No

objections have been filed, but the plaintiff has filed additional materials. See ECF

Nos. 6, 8 & 10. This order accepts the recommendation to deny the motion.

         The plaintiff filed this case on March 13, 2019. The plaintiff filed in another

case a bank statement showing that he had $4,025 as of January 15, 2019. A copy

of that statement is attached to this order. The report and recommendation

concludes that the plaintiff could have used those funds to pay the filing fee in this

case. The record does not suggest that any additional costs will be substantial.




Case No. 4:19cv124-RH-CAS
                                                                                   Page 2 of 2




         It is of course possible that the plaintiff spent some or all of the $4,025

between January 15 and March 13 or that he needs the funds for other legitimate

purposes. But the plaintiff apparently is in a facility where he does not make

substantial expenditures. Despite entry of the report and recommendation, the

plaintiff has not addressed the $4,025 or its availability to pay the filing fee. And at

least as shown by this record, a decision not to pay the filing fee and instead to

suffer a dismissal might be the best course—it seems unlikely federal jurisdiction

will exist over what appears to be a local car-wreck case.

         The record does not show that the plaintiff is entitled to proceed in forma

pauperis. But if the $4,025 was not available to the plaintiff as of March 13, he

may renew the motion.

         For these reasons,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

further opinion.

         2. The plaintiff must pay the filing fee by May 28, 2019. If he fails to do so,

the clerk must refer the case to me, not to the magistrate judge, for entry of an

order dismissing the case.

         SO ORDERED on May 3, 2019.

                                           s/Robert L. Hinkle
                                           United States District Judge

Case No. 4:19cv124-RH-CAS
